DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 12 and 18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 9 of copending Application No. 16685245 in view of Cheng US 20190179373. 

Current application
Application 16685245
1. A foldable mobile terminal, comprising: a flexible display screen; a shell assembly, comprising a first shell and a second shell, wherein the flexible display screen is arranged on the first shell and the second shell; a first rotation a side of the first shell facing the first sliding plate is recessed away from the first sliding plate to define two or more first notches, the two or more first notches are spaced apart from each other, two or more first latches are arranged on the first sliding plate and correspond to the two or more first notches, and the two or more first latches are received in the two or more first notches; a first rotation shaft, arranged on the first sliding plate; and a first connection rod, wherein a first end of the first connection rod is slidably hinged to the first rotation shaft, and a second end of the first connection rod is rotatably connected to the first shell; and a second rotation assembly, comprising: a second sliding plate, at least partially received in the second shell and able to slide towards 



9. The foldable mobile terminal according to claim 8, wherein the first front shell is arranged with a first latch, and the first sliding plate has a first notch corresponding to the first latch; or the first front shell has a first notch, and the first sliding plate is arranged with a first latch corresponding to the first notch; or the first front shell is arranged with a first latch and has a first notch, the first sliding plate is arranged with a first latch and has a first notch; the first latch on the first front shell is in correspondence with the 

a first shell and a second shell connected to each other, the foldable mechanism comprising: 
a first rotation assembly, comprising: 

a first sliding plate, capable of being at least partially received in the first shell and able to slide towards or away from the first shell, wherein a side of the first shell facing the first sliding plate is capable of being recessed away from the first sliding plate to define two or more first notches, the two or more first notches are spaced apart from each other, two or more first latches are arranged on the first sliding plate and correspond to two or more first notches, and the two or more first latches are capable of being received in the two or more first notches; 
a first rotation shaft, arranged on the first sliding plate; and a first connection rod, wherein a first end of the first connection rod is slidably hinged to the first rotation shaft, and a second end of the first connection rod is capable of being rotatably connected to the first shell; and a second rotation assembly, comprising: a second sliding plate, capable of being at least partially received in the second shell and able to slide towards or away from the second shell; 

a second rotation shaft, arranged on the second sliding plate; and a second connection rod, wherein a first end of the second connection rod is slidably hinged to the second rotation shaft, and a second end of the second connection rod 

a first shell and a second shell, [wherein the flexible display screen is arranged on the first shell and the second shell]; and 
a first rotation assembly, connected to the first shell and comprising: 
a first sliding plate, at least partially received in the first shell and able to slide towards or away from the first shell; 




a first rotation shaft, arranged on the first sliding plate; and a first connection rod, wherein a first end of the first connection rod is slidably hinged to the first rotation 
a second rotation assembly, connected to the second shell and comprising: a second sliding plate, at least partially received in the second shell and able to slide towards or away from the second shell; 
a second rotation shaft, arranged on the second sliding plate; and a second connection rod, wherein a first end of the second connection rod is slidably hinged to the second rotation shaft, and a second end of the second connection rod is rotatably connected to the second shell.
8. The foldable mobile terminal according to claim 1, wherein the first shell comprises a first front shell and a first back shell engaged with each other, the second shell comprises a second front shell and a second back shell engaged 

9. The foldable mobile terminal according to claim 8, wherein the first front shell is arranged with a first latch, and the first sliding plate has a first notch corresponding to the first latch; or the first front shell has a first notch, and the first sliding plate is arranged with a first latch corresponding to the first notch; or the first front shell is arranged with a first latch and has a first notch, the first sliding plate is arranged with a first latch and has a first notch; the first latch on the first front shell is in correspondence with the first notch of the first sliding plate, and the first notch of the first front shell is in correspondence with the first latch on the first sliding plate.


a first shell and a second shell, wherein the first shell has two or more first notches spaced apart from each other; and a foldable mechanism, connected to the first shell and the second shell, and comprising: 
a first sliding plate, at least partially received in the first shell and able to slide towards or away from the first shell, a side of the first shell facing the first sliding plate is recessed away from the first sliding plate to define two or more first notches, the two or more first notches are spaced apart from each other, two or more first latches are arranged on the first sliding plate and correspond to the two or more first notches, and the two or more first latches are received in the two or more first notches; 



a second sliding plate, at least partially received in the second shell and able to slide towards or away from the second shell; a second rotation shaft, arranged on the second sliding plate; and a second connection rod, wherein a first end of the second connection rod is slidably hinged to the second rotation shaft, and a second end of the second connection rod is rotatably connected to the second shell.

a first shell and a second shell, wherein the flexible display screen is arranged on the first shell and the second shell; and 
a first rotation assembly, connected to the first shell and comprising: 

a first sliding plate, at least partially received in the first shell and able to slide towards or away from the first shell; 




a first rotation shaft, arranged on the first sliding plate; and a first connection rod, wherein a first end of the first connection rod is slidably hinged to the first rotation shaft, and a second end of the first connection rod is rotatably connected to the first shell; and a second rotation 
a second sliding plate, at least partially received in the second shell and able to slide towards or away from the second shell; a second rotation shaft, arranged on the second sliding plate; and a second connection rod, wherein a first end of the second connection rod is slidably hinged to the second rotation shaft, and a second end of the second connection rod is rotatably connected to the second shell.
8. The foldable mobile terminal according to claim 1, wherein the first shell comprises a first front shell and a first back shell engaged with each other, the second shell comprises a second front shell and a second back shell engaged with each other, and the flexible display screen is arranged on the first front shell and the second front shell.

the first front shell has a first notch, and the first sliding plate is arranged with a first latch corresponding to the first notch; or the first front shell is arranged with a first latch and has a first notch, the first sliding plate is arranged with a first latch and has a first notch; the first latch on the first front shell is in correspondence with the first notch of the first sliding plate, and the first notch of the first front shell is in correspondence with the first latch on the first sliding plate.


Regarding claims 1, 12 and 18, claim 9 of Application 16685245 disclose the limitations of claims 1, 12 and 18 respectively except two or more first notches, two or more first latches and that a side of the first shell facing the first sliding plate is recessed away from the first sliding plate to define two or more first notches, the two or more first notches are spaced apart from each other, and the two or more first latches are received in the two or more first notches.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to duplicate parts and have two or more first notches spaced and two or more first latches, in order to provide further securing, as such a modification would not have produced in a new and unexpected result, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Further, Cheng discloses that it is known in the art, to have a side (700 in Fig. 17; 700 is welded to  31 and 32 and is therefore interpreted as a side of 31 see [0073]) of the first shell (31) facing the first sliding plate (21) is recessed away from the first sliding plate (21) to define two or more first notches (A8-10 in Fig. 17), the two or more first notches (A8-10) are spaced apart from each other (as depicted in Fig. 17), and the two or more first latches (41/42) are received in the two or more first notches (A8-10 as depicted in Fig. 17).
It would have been further obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to rearrange the two or more first notches of Application 16685245 such that they are defined by a side of the first shell facing the first sliding plate being recessed away from the first sliding plate, the two or more first notches are spaced apart from each other, and the two or more first latches are received in the two or more first notches, in order to provide further securing.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 11-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng US 20190179373.

Regarding claim 1, Cheng discloses a foldable mobile terminal, comprising: 
a flexible display screen (100 in Fig. 3); 
a shell assembly (shown in Fig. 1), comprising a first shell (31 in Fig. 1) and a second shell (32 in Fig. 1), 
wherein the flexible display screen (100) is arranged on the first shell (31) and the second shell (32 as depicted in Fig. 3); 
a first rotation assembly (rotation assembly at 31 in Fig. 1), comprising: 
a first sliding plate (21 in Fig. 1), at least partially received in the first shell (31) and able to slide towards or away from the first shell (31 see [0044]), 
a side (700 in Fig. 17; 700 is welded to  31 and 32 and is therefore interpreted as a side of 31 see [0073]) of the first shell (31) facing the first sliding plate (21) is recessed away from the first sliding plate (21) to define two or more first notches (A8-10 in Fig. 16), the two or more first notches (A8-10) are spaced apart from each other (as depicted in Fig. 16), two or more first latches (41/42 corresponding to notches of A8-10 in Fig. 16) are arranged on the first sliding plate (21) and correspond to the two or more first notches (notches in 311), and the two or more first latches (41/42) are received in the two or more first notches (A8-10 as depicted in Fig. 16); 
a first rotation shaft (11 in Fig. 1), arranged on the first sliding plate (21); and 
a first connection rod (63 in Fig. 1), wherein a first end (end at 61 in Fig. 1) of the first connection rod (63) is slidably hinged to the first rotation shaft (11), and 
a second end (end at 31 in Fig. 2) of the first connection rod (63) is rotatably connected to the first shell (31); and 
a second rotation assembly (rotation assembly at 32 in Fig. 1), comprising: 
a second sliding plate (22 in Fig. 1), at least partially received in the second shell (32) and able to slide towards or away from the second shell (32 see [0044]); 
a second rotation shaft (12), arranged on the second sliding plate (32); and 
a second connection rod (64), wherein a first end (end at 62 in Fig. 1) of the second connection rod (64) is slidably hinged to the second rotation shaft (12), and a second end (end at 32 in Fig. 2) of the second connection rod (64) is rotatably connected to the second shell (32).

Regarding claim 2, Cheng discloses the foldable mobile terminal according to claim 1, wherein the second shell (32) has two or more second notches (notches in 321 in Fig. 1) spaced apart from each other; the second sliding plate (22) is arranged with two or more second latches (unnumbered fasteners corresponding to notches of 321 in Fig. 1); and the two or more second latches (unnumbered fasteners corresponding to notches of 321) correspond to the two or more second notches (notches in 321).

Regarding claim 3, Cheng discloses the foldable mobile terminal according to claim 2, wherein the first sliding plate (21) comprises a first substrate (substrate of 21), the two or more first latches (41/42) are arranged on the first substrate (substrate of 21); and 
the second sliding plate (22) comprises a second substrate (substrate of 22), and the two or more second latches (unnumbered fasteners corresponding to notches of 321) are arranged on the second substrate (substrate of 21 as depicted in Fig. 1 and 2).

Regarding claim 4, Cheng discloses the foldable mobile terminal according to claim 3, wherein the first shell (31) comprises a first front shell (front of 31) and a first back shell (back of 31/33) engaged with each other; 
the second shell (32) comprises a second front shell (front of 32) and a second back shell (back of 32/34) engaged with each other; 
the flexible display screen (100) is arranged on the first front shell (front of 31) and the second front shell (front of 32 as depicted in Fig. 3); 
A8-10) are formed on the first front shell (31 particularly on 700 of 31 as depicted in Fig. 17), the two or more second notches (notches in 321) are formed on the second front shell (32); and 
the first substrate (substrate of 21) is arranged between the first front shell (front of 31) and the first back shell (back of 31/33), and the second substrate (substrate of 22) is arranged between the second front shell (front of 32) and the second back shell (back of 32/34).

Regarding claim 5, Cheng discloses the foldable mobile terminal according to claim 4, further comprising a first pressing sheet (61 in Fig. 1 and 2), wherein the first pressing sheet (61) is connected to the first front shell (front of 31), and the first pressing sheet (61) is configured to limit the first connection rod (63) to be disposed between the first pressing sheet (61) and the first front shell (front of 31).

Regarding claim 6, Cheng discloses the foldable mobile terminal according to claim 4, further comprising a second pressing sheet (62 in Fig. 1 and 2), wherein the second pressing sheet (62) is connected to the second front shell (front of 32), and the second pressing sheet (62) is configured to limit the second connection rod (64) to be disposed between the second pressing sheet (62) and the second front shell (front of 32).

Regarding claim 7, Cheng discloses the foldable mobile terminal according to claim 3, further comprising a supportive strip (1 in Fig. 1), wherein a gap is formed 

Regarding claim 9, Cheng discloses the foldable mobile terminal according to claim 2, wherein the first rotation assembly further comprises a first sliding member (61 in Fig. 1), the first sliding member (61) slidably sleeves on the first rotation shaft (11), and the first end of the first connection rod (63) is rotatably connected to the first sliding member (61 as depicted in Fig. 1 and 2); and 
the second rotation assembly further comprises a second sliding member (62 in Fig. 1 and 2), the second sliding member (62) slidably sleeves on the second rotation shaft (12), and the first end of the second connection rod (64) is rotatably connected to the second sliding member (62 as depicted in Fig. 1 and 2).

Regarding claim 11, Cheng discloses the foldable mobile terminal according to claim 9, further comprising a linkage element (unnumbered hinging piece linking 61 and 62 in Fig. 1) moving jointly with the first and the second sliding members (61/62), 
wherein the linkage element (unnumbered hinging piece linking 61 and 62) has a first through hole (hole corresponding to 11 in Fig. 1) and a second through hole (hole corresponding to 12 in Fig. 1), the first rotation shaft (11) is arranged to extend through the first through hole (hole corresponding to 11), and the second rotation shaft (12) is arranged to extend through the second through hole (hole corresponding to 12).

Regarding claim 12, Cheng discloses a foldable mechanism for a foldable mobile terminal (shown in Fig. 3), the mobile terminal comprising a first shell (31 in Fig. 1) and a second shell (32 in Fig. 1) connected to each other, the foldable mechanism comprising: 
a first rotation assembly, comprising: 
a first sliding plate (21 in Fig. 1), capable of being at least partially received in the first shell (31) and able to slide towards or away from the first shell (31), 
wherein a side (700 in Fig. 17; 700 is welded to  31 and 32 and is therefore interpreted as a side of 31 see [0073]) of the first shell (31) facing the first sliding plate (21) is capable of being recessed away from the first sliding plate (21) to define two or more first notches (A8-10 in Fig. 16), the two or more first notches (A8-10) are spaced apart from each other (as depicted in Fig. 16), two or more first latches (41/42 corresponding to notches of A8-10 in Fig. 16) are arranged on the first sliding plate (21) and correspond to the two or more first notches (notches in 311), and the two or more first latches (41/42) are capable of being received in the two or more first notches (A8-10 as depicted in Fig. 16); 
a first rotation shaft (11 in Fig. 1), arranged on the first sliding plate (21); and 
a first connection rod (63), wherein a first end (end at 61 in Fig. 1) of the first connection rod (63) is slidably hinged to the first rotation shaft (11), and 
a second end (end at 31) of the first connection rod (63) is capable of being rotatably connected to the first shell (31); and 
a second rotation assembly, comprising: 
22 in Fig. 1), capable of being at least partially received in the second shell (32) and able to slide towards or away from the second shell (32); 
a second rotation shaft (12 in Fig. 1), arranged on the second sliding plate (22); and 
a second connection rod (64), wherein a first end (end at 62 in Fig. 1) of the second connection rod (64) is slidably hinged to the second rotation shaft (12), and 
a second end (end at 32) of the second connection rod (64) is capable of being rotatably connected to the second shell (32).

Regarding claim 13, Cheng discloses the foldable mechanism for the foldable mobile terminal according to claim 12, wherein the second shell (32) has two or more second notches (notches of 321 in Fig. 1) spaced apart from each other; 
the second sliding plate (22) is arranged with two or more second latches (unnumbered fasteners corresponding to notches of 321 in Fig. 1); and 
the two or more second latches (unnumbered fasteners corresponding to notches of 321) are capable of being arranged to correspond to the two or more second notches (notches of 321).

Regarding claim 14, Cheng discloses the foldable mechanism for the foldable mobile terminal according to claim 13, wherein the first sliding plate (21) comprises a first substrate (substrate of 21), the two or more first latches (41/42) are arranged on the first substrate (substrate of 21); and the second sliding plate (22) comprises a second 

Regarding claim 15, Cheng discloses the foldable mechanism for the foldable mobile terminal according to claim 14, wherein the first shell (31) comprises a first front shell (front of 31) and a first back shell (back of 31/33 in Fig. 1) engaged with each other; 
the second shell (32) comprises a second front shell (front of 32) and a second back shell (back of 32/34 in Fig. 1) engaged with each other; 
a flexible display screen (100 in Fig. 1) is capable of being arranged on the first front shell (front of 31) and the second front shell (front of 32); 
the two or more first notches (A8-10) are formed on the first front shell (front of 31, particularly on 700 of 31), the two or more second notches (notches of 321) are formed on the second front shell (front of 32); and 
the first substrate (substrate of 21) is capable of being arranged between the first front shell (front of 31) and the first back shell (back of 31/33), and the second substrate (substrate of 22) is capable of being arranged between the second front shell (front of 32) and the second back shell (back of 32/34).

Regarding claim 16, Cheng discloses the foldable mechanism for the foldable mobile terminal according to claim 14, further comprising a supportive strip (1 in Fig. 1), wherein a gap is formed between the two or more first latches (41/42) and the two or 


Regarding claim 18, Cheng discloses a foldable unit for a foldable mobile terminal, comprising: 
a first shell (31 in Fig. 1) and a second shell (32 in Fig. 2), wherein the first shell (31) has two or more first notches (notches of 311  in Fig. 1) spaced apart from each other; and 
a foldable mechanism (shown in Fig. 1), connected to the first shell (31) and the second shell (32), and comprising: 
a first sliding plate (21 in Fig. 1), at least partially received in the first shell (31) and able to slide towards or away from the first shell (31), 
wherein a side (700 in Fig. 17; 700 is welded to  31 and 32 and is therefore interpreted as a side of 31 see [0073]) of the first shell (31) facing the first sliding plate (21) is recessed away from the first sliding plate (21) to define two or more first notches (A8-10 in Fig. 16), the two or more first notches (A8-10) are spaced apart from each other (as depicted in Fig. 16), two or more first latches (41/42 corresponding to notches of A8-10 in Fig. 16) are arranged on the first sliding plate (21) and correspond to the two or more first notches (notches in 311), and the two or more first latches (41/42) are received in the two or more first notches (A8-10 as depicted in Fig. 16); 
a first rotation shaft (11 in Fig. 1), arranged on the first sliding plate (21); 
63), wherein a first end (end at 61 in Fig. 1) of the first connection rod (63) is slidably hinged to the first rotation shaft (11), and 
a second end (end at 31) of the first connection rod (63) is rotatably connected to the first shell (31); 
a second sliding plate (22 in Fig. 1), at least partially received in the second shell (32) and able to slide towards or away from the second shell (32); 
a second rotation shaft (12 in Fig. 1), arranged on the second sliding plate (22); and 
a second connection rod (64 in Fig. 1), wherein a first end (end at 62 in Fig. 1 and 2) of the second connection rod (64) is slidably hinged to the second rotation shaft (12), and 
a second end (end at 32) of the second connection rod (64) is rotatably connected to the second shell (32).

Regarding claim 19, Cheng discloses the foldable unit for the foldable mobile terminal according to claim 18, wherein the second shell (32) has two or more second notches (notches of 321 in Fig. 1) spaced apart from each other; the second sliding plate (22) is arranged with two or more second latches (unnumbered fasteners corresponding to notches of 321 in Fig. 1); and the two or more second latches (unnumbered fasteners corresponding to notches of 321) correspond to the two or more second notches (notches of 321).

Regarding claim 20, Cheng discloses the foldable unit for the foldable mobile terminal according to claim 19, wherein the first sliding plate (21) comprises a first substrate (substrate of 21), the two or more first latches (41/42) are arranged on the first substrate (substrate of 21); and the second sliding plate (22) comprises a second substrate (substrate of 22), and the two or more second latches (unnumbered fasteners corresponding to notches of 321) are arranged on the second substrate (substrate of 22).

Allowable Subject Matter
Claims 8, 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 8, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1-3 and 7, a combination of limitations that “wherein ends of the two or more first latches away from the first shell are connected to each other to form a first supportive beam, ends of the two or more second latches away from the second shell are connected to each other to form a second supportive beam, and at least a part of the supportive strip is disposed on the first supportive beam and the second supportive beam”.


Regarding claim 10, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1-2 and 9, a combination of limitations that “wherein the first rotation assembly further comprises a first support, and the second rotation assembly further comprises a second support, wherein the first support is fixedly connected to the first sliding plate, the first rotation shaft is arranged to extend through the first support, and the first sliding member is arranged between the first support and the first sliding plate; and the second support is fixedly connected to the second sliding plate, the second rotation shaft is arranged to extend through the second support, and the second sliding member is arranged between the second support and the second sliding plate”.  
None of the reference art of record discloses or renders obvious such a combination.

Regarding claim 17, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 12-14 and 16, a combination of limitations that “wherein ends of the two or more first latches away from the first shell are connected to each other to form a first supportive beam, ends of the two or more second latches away from the second shell are connected to each other to form a second supportive beam, and at least a part of the supportive strip is disposed on the first supportive beam and the second supportive beam”.
.
Response to Arguments
Applicant’s arguments, see Pg. 11, filed 11/12/2020, with respect to the rejection(s) of claim(s) 1-7, 9, 11-16 and 18-20 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of Cheng.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        
/JAMES WU/Primary Examiner, Art Unit 2841